. El Juez Asociado' Se. Hutchisoít,
emitió la opinión del tribunal.
En este caso la demanda alega en substancia lo siguiente:
“Que la demandada es una corporación constituida bajo las leyes de Puerto Kieo y se dedica al transporte de pasajeros, por medio de tranvías eléctricos, entre San Juan, Santurce y Río Piedras, con ofi-cina principal abierta en esta ciudad de San Juan.
“Que el día 7 de octubre de 1918, como a las ocho y media de la mañana, venía del Parque para San Juan y guiado por el motorista Nieasio Feliciano, placa 145, que era entonces empleado de la cor-poración demandáda, que a la vez se bailaba en el desempeño co-rriente de su empleo, el carro eléctrico No. 32, perteneciente a la corporación demandada, bajando de la parada 20 a la 19 a gran ve-locidad por la pendiente que existe entre esas dos paradas, a pesar del rótulo ‘Reduzca la velocidad/ que está fijado a un poste que se encuentra a un par de m'etros del lugar en que ocurrió la desgracia; que el motorista venía sin tocar campana, por lo que la demandante fué arrollada por dicho carro, sufriendo, a consecuencia de tal acci-dente, la rotura de la tibia derecha por lo cual fué necesario ampu-tarle la pierna a la altura de la rodilla el mismo día 7 de octubre de 1918, a eso de las 10 de la mañana. Y alega además la deman-dante, que este hecho fué debido a la negligencia e imprudente te-meridad del motorista citado.”
A los nueve meses después de formular la demandada la excepción previa de que la demanda no aduce hechos suíi-*780cientes para constituir una cansa de acción, fné ‘ ‘ debidamente argumentada” la cnestión, habiéndose reservado la corte su resolución y dictándola finalmente en sentido adverso a la de mandada. Esta resolución constituye la materia objeto del primer señalamiento de error.
"El derecho a establecer una acción depende de que exista lo que se denomina causa de acción, la cual generalmente se considera que envuelve la combinación de un derecho por parte del demandante y la violación de tal derecho por el demandado.” 1 C. J. pág. 951.
“En todo caso que envuelve negligencia proeesable hay necesa-riamente tres elementos esenciales: (1) La existencia de un deber por parte del demandado de proteger al demandante del daño del cual se queja; (2) Un incumplimiento por el demandado en cum-plir ese deber; y (3) Un daño causado al demandante debido a tal incumplimiento; y la falta de cualquiera de estos elementos hace que la demanda sea defectuosa.” Nota al caso de King v. Oregon Short Line R. Co., 59 L. R. A. 209, en la página 214.
Tales verdades, -evidentes en sí mismas, por comunes que sean, no deben ser enteramente desatendidas por las cortes sentenciadoras.
Claramente que la demanda a que se hace referencia en primer término no revela la existencia de ningún deber por parte de la demandada para con la demandante, ya de redu-cir la velocidad del carro, o de tocar la campana. Posible-mente podríamos presumir que la demandante era un pa-sajero, y que siendo el objeto del aviso de reducir la veloci-dad el proteger a los pasajeros, se hizo esto en beneficio de la demandante, con excepción de que tal teoría resulta con-tradicha en cierto modo por el alegado incumplimiento en tocar la campana y prácticamente excluida por la ulterior manifestación de haber sido la demandante arrollada por el carro. Por otra parte, a no sor que debamos tomar conoci-miento judicial de la situación topográfica de las paradas que por sus números se mencionan en la demanda, así como de las condiciones físicas en los alrededores de la localidad en particular que así se trata, de identificar, nada existe en *781la demanda que siquiera indique que el accidente tuvo lugar en un sitio donde había de preverse razonablemente la pro sencia de la demandante, o de alguna otra persona que estu viera muy cerca de la vía o paso de la demandada; y que mediante razonable cuidado por parte del motorista pudo ser observada en tiempo con el fin de evitar el accidente. La im portancia de estas observaciones se verá con mayor claridad tal vez cuando pasemos a considerar la prueba y los hechos declarados probados por el juez sentenciador.
Pero insiste el abogado de la apelada en que no habiendo la demandada especificado expresamente en la excepción pre - via la omisión de la demandante en alegar cualquier hecho que indique la existencia de un deber por parte de la deman-dada hacia la demandante, esta cuestión no puede ser le-vantada en apelación, citando el tomo 29 de Cytí., pág. 567. Lo que guarda más semejanza con esta proposición en el texto que de tal modo se cita, es la declaración que sigue (bastardilla nuestra):
“La omisión en alegar específicamente el deber del demandado y el incumplimiento deben alegarse por excepción previa y la ob-jeción no puede hacerse por primera vez en la corte de apelación.”
Y examinando el único caso que en la nota se menciona, o sea, el de Ella v. Boyce, 70 N. W. 1106, encontramos quo lo que dijo la corte de Michigan fue lo siguiente (bartardilla nuestra):
“Por otra parte, se sostiene por el demandante que el' hecho de no alegarse en la demanda formalmente el incumplimiento de un deber y su abandono se levanta por primera vez; que de poder utili-zarse esta defensa debe promoverse por excepción previa. Creemos que los hechos relacionados en la demanda implican claramente un deber por parte del demandado de no haber llevado de tal modo su cable a través de la línea del tranvía que pueda causar daño a las personas que la. usan; y si la demandada trató de aprovecharse de i al defecto de la demanda, por no alegarse específicamiente el deber y su incumplimiento, debió haberlo hecho así por excepción previa. Esa cuestión no puede ser levantada por primera, vez en esta corte.”
*782La contestación a todo aquello del alegato de la apelada en qne se pretende ir más allá de' esto y exigir a nn demandado qne exc'epciona la demanda por no adncir hechos suficientes para determinar una cansa de acción, el deber de especificar como fundamentos de excepción previa las omisiones alega-das, puede verse en el tomo 31 de Cyc., en la página 281' j., y en el Código de Enjuiciamiento Civil de Kerr, 2a. edición, parte 1, see. 431, página 880, párrafos 21 y siguientes.
Nosotros mismos hemos sido bastante liberales en consi-derar demandas como enmendadas para ajustarlas a la prueba en ciertas condiciones y no se nos pasa desapercibido ahora el hecho de que:
“También se ha resuelto que aun cuando una' demanda esté su-jeta a excepción previa por no alegarse en ella un hecho material que es esencial para que pueda dictarse sentencia .favorable, y se declara sin lugar una excepción previa, no se revocará una sen-tencia a favor del demandante en apelación cuando ésta parece ser correcta y el hecho omitido fué la principal cuestión en controversia en el juicio; pero la corte considerará la demanda como enmen-dada para ajustarla a la prueba de ser necesario para sostener la sentencia.” Nota al caso de Ellinghouse v. Ajax Live Stock Co., L. R. A. 1916 D, pág. 836, en la página 859.
No es necesario que nos detengamos ahora con el fin de indagar hasta qué punto han llegado otras cortes para dar mayor alcance a la regla pn circunstancias excepcio-nales, con el objeto de que comprenda la omisión absoluta en expresar ya directamente o por razonable deducción el elemento más vital y fundamental del derecho de acción, no obstante la oportuna interposición de una- excepción previa por no aducirse hechos suficientes. Puede razonablemente asumirse que cualquiera justificación que pueda haber para semejante aplicación de la doctrina referente a enmiendas en apelación, se hallaría a falta de algún, otro, error que pueda motivar la revocación én unión de una clara convic-ción de que se habían alcanzado los-fines 'de la justicia sin *783ocasionar grave perjuicio a ningún derecho substancial. Será suficiente con decir, por tanto, que en el'presente caso no podemos llegar a tal conclusion.
La sentencia de la corte inferior descansa en los siguien-tes hechos probados:
“Del conjunto de la prueba practicada y de la inspección ocular creemos que el día 7 de octubre de 1918, y como a las 8:00 a. m., la demandante salió de la casa de la Sra. Barleta, de dar clase de ta-quigrafía. La casa de la Sra. Barleta se baila situada entre las paradas 19 y 20, tiene un pequeño jardín y la verja llega muy cerca de la vía del trolley.
“Por entre la vía del trolley y la verja queda un pequeño es-pacio que tendrá un poco más de un metro y cuyo espacio se reduce al pasar un trolley, por ser éste más ancho que el espacio que media entre los dos rieles de la vía.
', “ También estima probado que la demandante es mayor de edad, huérfana de padre e hija de madre pobre, y que el día 7 de octubre de 1918, alrededor de las 8:00 a. m., entre las paradas 19 y 20, un carro eléctrico arrolló a la demandante derribándola al suelo y frac-turándole la pierna derecha, y que a causa de este accidente la de-mandante hubo de ser operada, poco tiempo después de lo ocurrido, en él “Puerto Rico Sanatorium,” por el Dr. Belaval, quien le amputó lá pierna derecha un poco más arriba de la rodilla, y que el acci-dente vino por causa de la negligencia del motorista de la deman-dada, consistiendo dicha negligencia en no haber tocado la campana, ni parado el carro a tiempo. El motorista Nicasio Feliciano no venía atento a la vía, no miraba hacia adelante, y la corte cree que si el motorista hubiese cumplido con su deber, hubiera visto a la de-mandante y hubiera evitado el accidente, pues habría tocado la cam-pana y hubiera podido parar el carro ya que la Corte acepta que el carro venía sin corriente y a velocidad mínima.
“La demandante, en la época que ocurrió el accidente, acababa de terminar su curso científico en la Alta Escuela de Yauco, y em-prendía estudios de taquigrafía a fin de librar su sustento y de sos-tener a su madre y a una hermana menor en lo futuro.
“La demandante sufrió dolores físicos intensos, no tan sólo en el momento del accidente, sí que también antes y después de la ope-ración a que fué sometida, y que también ha sufrido dolores morales ai verse privada de una mañera permanente de una extremidad im-*784portante de su cuerpo, y que se Ye abora obligada a vivir recluida en su casa dedicada a labores domésticas, habiendo el accidente dis-minuido de una manera notable su capacidad para el trabajo.
“El sitio en que ocurrió el accidente es una calle pública, y que el callejón de autos es usado por el público y substituye a las aceras que deberían existir en dicho sitio. El citado callejón si bien es es-trecho, no lo es tanto que una persona no pueda andar por él y per-manecer en él sin peligro para su persona en momentos en que un carro eléctrico esté pasando por la vía.
“La demandante no fué culpable de negligencia contributoria.’’
Además del señalamiento ya discutido la apelante insiste en que:
“II. La corte erró al declarar que el sitio del accidente es una calle pública.
“III. La corte incurrió en error al declarar que el motorista^ empleado de la demandada, fué culpable de negligencia que era causa próxima del accidente.
“IV. La corte erró al declarar que la demandante no fué culpable de negligencia contribuyente.
“Y. La corte incurrió en error al dictar sentencia a favor de la demandante porque según el peso y preponderancia de la prueba no fué culpable de negligencia que medió como causa próxima del accidente el motorista empleado de la demandada y según el claro peso y preponderancia de la prueba, la demandante fue culpable de. negligencia que contribuyó como causa próxima al accidente.”
No existe prueba alguna en apoyo de la conclusión de que el sitio donde el accidente tuvo lugar es una calle pública y que el estrecho callejón usado por la demandante substi-tuye a la acera que debía existir en diebo sitio. Los autos están tan desprovistos de toda prueba, como lo está la de-manda de cualquier alegación en este sentido.
T a esto no se contesta con decir que el juez sentencia-dor hizo una inspección ocular del sitio del accidente, por la razón de que por las cuatro fotografías que fueron tomadas el día del suceso y presentadas como prueba de la deman-dante podemos ver prácticamente todo lo que pudo haber *785visto la corte sentenciadora en lo que respecta a este aspecto del caso.
Estas fotografías muestran lo que parece ser un camino público o tal vez una calle, paralela a la- vía y al cimiento del tren. Este cimiento se levanta algo del nivel de la ca-lle, o por lo menos muy visiblemente sobre el nivel del borde exterior del camino o de la cuneta. Los rieles en cambio so-bresalen a la superficie del cimiento del tren que está cu-bierto de yerba y otra vegetación tanto dentro como en cierta distancia fuera de la vía. En los sitios donde el cimiento no está tan cubierto por la yerba las superficies superiores de los- durmientes son visibles aunque prácticamente están al ni-vel del terreno. La línea, de separación entre esta faja de vegetación y la calle, o por lo menos la parte de ésta afir-mada o por donde el piíblico pasa, está muy claramente defi-nida y no puede dar lugar a equivocación.
Hay un tablado entre los rieles a intervalos, y puentecí-tos o pasos de concreto u otro material sin unión pueden verse que se levantan de la calle a la superficie de los rieles en estos cruces que al parecer son de particulares, pero no se ven calles que cruzan en la inmediata vecindad. Pueden verse viandantes a ambos lados de la parte del camino por donde se anda. En una de las fotografías el número de es tas personas parece mayor en el lado contrario a la vía, pero en ninguna de las fotografías se ve a ninguna persona pa-sando por la faja de terreno comprendida entre los rieles de la vía y el frente de las verjas contiguas.
También es cierto que estas fotografías muestran la exis-tencia de un paso estrecho o faja de terreno simplemente en-tre la vía y la verja a que se hace referencia en los hechos declarados probados por la corte. Podemos aceptar en pro del argumento que la corte sentenciadora pudo haber asu-mido que esta faja de terreno no había sido hecha con una azada u otro instrumento semejante para algún fin que no fuera la conveniencia del público, y que de haberse formado *786por el tránsito entonces que no había sido gastada por la pi-sada del ganado o de los reparadores de la línea del telégrafo, teléfono, o del carro eléctrico, u otros empleados de la de-mandada o compañías que usan los postes que aparecen en las fotografías, sino por el uso público general y más o me-nos continuado. Entonces tal vez la corte sentenciadora no hubiera estado' enteramente injustificada en suponer que la compañía tenía conocimiento de tal uso y por tanto que tuvo motivos suficientes para prever la presencia de la deman-dante en el sitio donde parte de la prueba tiende a acreditar que ocurrió el accidente. Pero decir que esto es equiva-lente a la escueta proposición de que este camino estrecho forma parte de una calle pública y que en efecto substi-tuye a lo que debe ser una acera, sería la “más fuerte y manifiesta apreciación errónea de un hecho.”
Podemos de paso agregar que la misma demandante se expresa en estos términos:
. “Yo siempre daba clase en la puerta a la salida del balcón y veía que por ahí pasaba todo el mundo para ir a la capilla y yo tam-bién había usado otras veces ese sitio.”
'Esta declaración, sin embargo, momentos después pierde parte de su fuerza por virtud de la manifestación que si-gue:
.“Yo daba mi lección en la sala de la casa, frente a la puerta. La puerta quedaba abierta. Sentía los carros cuando pasaban; no los veía porque estaba de espalda; yo daba clase de espalda para afuera. ’ ’
También dice la señorita Barleta que ella utilizaba este cqmino para ir a la capilla, que da frente a los terrenos del Instituto y que ella había visto a otras personas pasar por. ese camino.
... Perq toda vez que la sentencia de la corte inferior' no se> funda en ninguna teoría que las declaraciones de los tes-*787tigos pudieran tratar de sugerir, no es necesario, qué nos ocupemos de este aspecto del caso.
No sólo no bay en los autos base alguna para decir que la demandante no fué culpable de negligencia contributo-ria, sino que toda la prueba indica de modo concluyente lo contrario.
El becbo de si el motorista mediante el ejercicio de cui-dado razonable pudo o no baber evitado el accidente a pesar de la negligencia contributoria de la demandante, es una cuestión que no fué considerada en absoluto por la corte inferior y no es preciso que abora se resuelva.
El becbo declarado probado por la corte de no baber sido culpable la demandante de negligencia contributoria, no obs-tante toda la prueba en contrario, y el becbo declarado pro-bado por la corte de que el accidente tuvo lugar en una calle pública mientras la demandante estaba en una acera de la misma o en lo que substituye a dicba acera, a pesar de la carencia absoluta de prueba en este sentido, impide que pueda confirmarse la sentencia apelada, independien-temente de toda cuestión sobre la suficiencia de la demanda.
Con referencia a la. cuestión de negligencia por parte del motorista y la relación causal, de existir alguna, entre tal negligencia y los daños que se alega fueron ocasionados, la demandada tiene por lo menos derecho a una decisión ba-sada en la prueba presentada en este sentido, considerada a la- luz de la ley aplicable a los becbos establecid¡os en el juicio en contraposición a las erróneas conclusiones a que acabamos de referimos. No habiendo la corte inferior lle-gado a este resultado en la forma que acaba de indicarse, no podemos decir que la demandada no ba sido perjudi-cada en algún derecho substancial.
Como regla general, por supuesto, todas las cuestiones de becbo deben ser resueltas primeramente por el juez sen-tenciador después de oir las declaraciones según salen de la-' bios . de los testigos al ser puestos a declarar. • Nps1 abs-*788tenemos, por tanto, en resolver las cuestiones que se levan-tan en los restantes señalamientos de error'.
Debe revocarse la sentencia apelada, debiendo devolverse las actuaciones, concediéndose al demandante permiso para enmendar su demanda dentro del término de diez días a contar de la fecha en que se registre la sentencia de esta, corte en la corte inferior, y para ulteriores procedimientos que no sean incompatibles con esta opinión.
Revocada la sentencia, apelada y devuelto el caso para que se enmiende la demanda.
Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.